Title: General Orders, 19 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Monday Jany 19th 1778.
DunkirkDurham. Dublin.


At a Brigade Court-Martial held 7th instant whereof Major Ryan was President; Francis Morris a soldier in 1st Pennsylvania Regiment tried for repeated desertions was found guilty and unanimously sentenced to suffer death—in such manner as shall be order’d by the Commander in Chief—His Excellency the Commander in Chief approves the sentence.
Provisions to be issued to the Troops up to next thirsday inclusive: Detachments sent upon Command, from the time of their marching no Provisions are to be drawn for them by the Regimental Quarter Masters ’till they return—The Brigade Majors will attend daily at the Adjt Genls quarters precisely at 12 oClock.
